           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

SHIRLEY GARNER; and
MAXIE KEY                                               PLAINTIFFS

v.                      No. 2:17-cv-155-DPM

VIRGIL GREEN, Individually and
in his Official Capacity as Chief of
Police for the City of Helena-West
Helena, Arkansas; CYNTHIA
GAMBLE, Individually and in her
Official Capacity as a Police Officer
for the City of Helena-West Helena,
Arkansas; CARL VANN, Individually
and in his Official Capacity as a Police
Officer for the City of Helena-West
Helena, Arkansas; and MICHAEL
THOMAS, Individually and in his Official
Capacity as a Police Officer for the City of
Helena-West Helena, Arkansas                         DEFENDANTS

                              ORDER
     Plaintiffs' unopposed motion to dismiss, NQ 25, is granted. The
Court will enter Judgment accordingly.
     So Ordered.


                                     D.P. Marshall Jr.
                                     United States District Judge
